Citation Nr: 1447619	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lumbar spine disability to include herniated nucleus pulposus at L5-S1 on the left with sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  She served in the Army Reserve from 1989 to 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the RO.

This matter has been remanded previously in December 2009, August 2011, and August 2013.  At this juncture, the Board finds that substantial compliance with the Board's previous remand directives has been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2009; a transcript of that hearing is of record.



FINDING OF FACT

The currently demonstrated lumbar spine disability manifested herniated nucleus pulposus at L5-S1 on the left with sciatica is shown as likely as not to have had its clinical onset due to a document injury sustained during the Veteran's period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the lumbar spine disability to include a herniated nucleus pulposus at L5-S1 on the left with sciatica is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As the Board is allowing a full grant of benefits hereinbelow, a further discussion of the VCAA is not necessary at this time.  


Principles and Regulations of Service Connection and Analysis

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that her disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain conditions, such as arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  

Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran avers that her current back disability had its clinical onset in service.  She asserts that, while serving on active duty as a medical nurse stationed in Saudi Arabia, she performed a variety of physically demanding functions including, but not limited to, erecting field tents, building the combat support field hospital, and carrying necessary equipment to set up the hospital.  See May 2008 VA Form 9 Substantive Appeal.  

Specifically, she states that, while she was in Saudi Arabia in 1991, she had a cast on her right leg from a torn Achilles tendon (Veteran is currently service-connected for right Achilles tendon injury).  She avers that while she had on this cast, she twisted her back in a wind storm as she was setting up a tent.  Furthermore, she experienced back pain and pain radiating down her legs in service.  See February 2010 Statement in Support of Claim.

The Veteran states that, during active duty, considering the conditions of service, she did not complain or seek treatment for her back injury.  See May 2008 VA Form 9 Substantive Appeal.  Moreover, she states that, over the years, she had numerous problems with her left leg and knee.  She refers to MRI studies conducted in 2002 indicating that the root cause of her left leg problem was a pinched nerve in her lower back.  She claims that the VA doctor informed her that the pinched nerve was not a recent occurrence.  Id.

Hence, the Veteran contends that her lower back problems/pinched nerve was caused by the physical demands of service and have existed since that time though masked by the left leg pain.  She claims current pain and limited range of motion in her lower back.

In sum, the Veteran's theory is that her current lumbar spine disability had its initial onset in active duty service when she injured her back in 1991 performing her military duties.  Then when she continued her period of service in the Reserve, she reinjured her back in August 1995 (lumbar strain), as documented by the evidence of record.  She claims that this further aggravated her existing problems with her back and that, over the course of time, her back problems worsened.  She believes that the cumulative effective of over-exerting her spine over the many years as a Reservist in a combat support hospital where she was constantly lifting, carrying patient stretchers, carrying heavy loads, and training probably caused continued micro tears in the spinal discs.  Her back problems were intermittent during her Reserve service.  She submits that, because these small injuries do not cause pain initially, her back problems were ignored or masked by the symptoms of her lower extremities.  

In addition to her contentions of direct service connection, the Veteran avers that her current back disability is secondary to her service-connected right ankle disability.  However, as the evidence is most favorable in the context of granting direct service connection, a discussion of secondary service connection principles is not necessary.

The service treatment records reveal that the Veteran's back was noted to be normal upon her separation examination in 1991.  The Veteran also concedes that she did not enter into active duty service with a back disability nor did she seek treatment for a back injury in active duty.  The record reveals no findings of arthritis of the lumbar spine at separation or within one year of separation from active duty service.  The Veteran did not seek treatment until the mid-2000s for her back disability.

As there is a current lumbar spine disability and an in-service injury (1991), the issue turns on whether there is a etiological link between the two.  The medical evidence of record shows unfavorable medical opinions as to nexus by way of previous VA examinations (e.g., April 2010 and September 2011).  

However, the Board remanded the matter to get either new examinations or a new medical opinion due the inadequacies of these previous opinions.  The last VA medical opinion rendered as a result of the August 2013 Remand was issued in February 2014 by the same VA examiner who performed the September 2011 examination.  

The February 2014 opinion was negative evidence of nexus to active duty service.  The examiner offered as a rationale the fact that the Veteran sought treatment years later in 2005 to 2006 for her lumbar spine disability and that she herself was unsure of the exact date of onset.  He concluded that there was no objective evidence of the current claimed lumbar spine disability having its onset in military service or shortly thereafter.  

The Board recognizes that the Veteran herself is a qualified medical professional as her military occupational specialty was a nurse.  Thus, her comments as to a link between her current back disability and service are just as competent as that of the VA examiners of record.  

In other words, the Veteran herself is competent to provide her own medical nexus opinion as she not only has firsthand knowledge of her symptomatology, but also has the appropriate medical background to provide an etiological opinion.  

After a careful consideration of the record, the Board finds that the evidence as to a link between the current back disability and the reported injury during active duty service is at least in relative equipoise.  

In resolving all reasonable doubt in the Veteran's favor, direct service connection for a lumbar spine disability is warranted.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).0



ORDER

Service connection for a lumbar spine disability manifested by a herniated nucleus pulposus at L5-S1 on the left with sciatica is granted.




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


